EXHIBIT 10.3


AMENDMENT TO THE LIVEVAULT CORPORATION
2001 STOCK INCENTIVE PLAN
 

1.  The LiveVault Corporation 2001 Stock Incentive Plan, as previously amended
(the “LiveVault Plan”), shall be further amended by adding the following new
Section 8A:
 
Section 8A.  Acceleration of Vesting on a Vesting Change in Control.
 
(a)  Notwithstanding the provisions of Section 8 and except as otherwise
explicitly provided in an applicable option agreement, Restricted Stock Award
agreement or similar agreement, if as a result of and within fourteen (14) days
before or twelve (12) months after a Vesting Change in Control (1) Participant’s
employment is terminated by Iron Mountain or any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Iron Mountain or (2)
Participant terminates his or her employment due to a Good Reason, then on the
date of such termination, all outstanding Options and other Awards held by
Participant that are unvested as of the Vesting Change in Control shall
immediately vest; provided, however, that Participant shall execute and deliver
a reaffirmation of any Employee Confidentiality and Non-Competition Agreement
with Iron Mountain.
 
(b)  For purposes of this Section 8A, the following definitions shall apply:
 
(1)  “Good Reason” shall mean that any of the following occurs without
Participant’s prior written consent:
 
 
(i)
a diminution by Iron Mountain in the total annual compensation that Participant
is entitled to receive or a material diminution in the benefits Participant is
eligible to receive; or

 
 
(ii)
Iron Mountain requiring Participant to be based at an office that is greater
than fifty (50) miles from where Participant’s office is located immediately
prior to the Vesting Change in Control except for required travel on Iron
Mountain’s business to an extent substantially consistent with the business
travel obligations that Participant undertook on behalf of Iron Mountain prior
to the Vesting Change in Control.

 
 

--------------------------------------------------------------------------------


 
(2)  “Iron Mountain” shall mean the Company as defined in the last sentence of
Section 1 of the Plan.
 
(3)  “Vesting Change in Control” shall mean the happening of any of the
following:
 
 
(i)
when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than (A) the Company, (B) a subsidiary of the Company, (C) a
Company employee benefit plan, including any trustee of such plan acting as a
trustee, or (D) Participant, or a “group” (as such term is used in Section
13(d)(3) of the Exchange Act) which includes Participant, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; or

 
 
(ii)
the effective date:  (A) of a merger or consolidation of the Company with any
other third party, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the entity that controls such
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company, such surviving entity or
the entity that controls such surviving entity outstanding immediately after
such merger or consolidation; or (B) of the sale or disposition of the Company
of all or substantially all of the Company’s assets; or

 
 
(iii)
individuals who on December 4, 2008 constituted the Company’s Board of Directors
(together with any new directors whose election to the Board of Directors, or
whose nomination for election by the stockholders, was approved by a vote of
two-thirds of the directors then in office who were either directors at the
beginning of such period or whose election or nomination was previously so
approved) cease to constitute a majority of the Board of Directors of the
Company then in office.

 
2.  Except as hereinabove amended, the provisions of the LiveVault Plan shall
remain in full force and effect.
 
 
 
 
 
 
 -2-

--------------------------------------------------------------------------------

 